DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/3/2021.
Claims 1-23 are pending. Claims 11 and 20-23 are withdrawn. Claims 1 and 16 are currently amended. Claims 1 and 16 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 2/3/2021, with respect to 112 Rejections, as indicated in line number 1 of the office action mailed 12/4/2020, have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicants' arguments and amendments, filed 2/3/2021, with respect to independent claims 1 and 16, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Lin and Miller as noted below in the rejections of independent claims 1 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0111734 A1, hereinafter “Lin”) in view of Miller et al. (US 2008/0301933 A1, hereinafter “Miller”).
Regarding independent claim 1, Figures 22 and 23A of Lin disclose a modular semiconductive device, comprising: 
an at least partially embedded multi-die interconnect bridge (EMIB) 690 (“fine-line interconnection bridge”- ¶0198) in an opening 681a (“openings”- ¶0297; see Fig. 18C for notation) in a substrate 676 (specifically the “polymer layer” 676 surrounding bridge 690- ¶0300), wherein the substrate 676 includes a die side (i.e., top side of 676) and a land side (i.e., bottom side of 676); 
a dielectric film 676 (specifically the “polymer layer” 676 directly over and contacting bridge 690- ¶0300) over the substrate 676, over the EMIB 690, and in the opening 681a in the substrate 676 (see Fig. 18E for magnified view); 
a plurality of through vias (TVs) 668 (“interconnection metal layers”- ¶0294) that communicate from the die side to the land side; 
a first semiconductive device 688 (“control chip”- ¶0342, specifically the control chip 688 part of the left-sided “memory modules” 159- ¶0348; see Fig. 22 for notation and structure of module 159) coupled to the EMIB 690 and to a first TV 668 (collectively the 668s electrically connected to bumps 34b of the left-sided 159; see Figs. 19A and 22 for notation of 34b) of the plurality of TVs 668, wherein the first semiconductive device 688 includes substrate bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34b- ¶0269 of the left-sided 159; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the first TV 668, and EMIB bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34a of the left-sided 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the EMIB 690, wherein the first semiconductive device 688 has an active surface (i.e., top surface of 688), the active surface facing away from the EMIB 690; and 
a subsequent semiconductive device 688 (“control chip”- ¶0342, specifically the control chip 688 part of the center “memory modules” 159- ¶0348; see Fig. 22 for notation and structure of module 159) coupled to the EMIB 690 and to a second TV 668 (collectively the 668s electrically connected to bumps 34b of the center 159; see Figs. 19A and 22 for notation of 34b) of the plurality of TVs 668, wherein the subsequent semiconductive device 688 includes substrate bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34b of the center 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the second TV 668, and EMIB bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34a of the center 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the EMIB 690.
Lin does not expressly disclose wherein the substrate, which is an interconnect substrate, is a glass substrate such that the plurality of through vias (TVs) can be construed as the claimed plurality of through-glass vias (TGVs).
Figure 1 of Miller discloses a semiconductor device comprising a substrate 11 (“substrate”- ¶0042), which is an interconnect substrate, and can be comprised of glass, such as fiberglass-reinforced polymer resin (¶0042).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin such that the substrate comprises glass, such as fiberglass-reinforced polymer resin as taught by Miller for the purpose of utilizing a suitable and well-known polymer composition for an interconnect substrate which is a conventional dielectric material (Miller ¶0042). 
Thus, in the combined teachings of Lin and Miller substrate 676 of Lin comprises a glass component (i.e., fiberglass) such that it can be interpreted as the claimed “glass substrate” and such that the plurality of through vias (TVs) can be construed as the claimed “plurality of through-glass vias (TGVs)” since they extend through the glass substrate.
Regarding claim 2, Figure 22 of Lin discloses the modular semiconductive device further including at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface.
Regarding claim 3, Figure 22 of Lin discloses the modular semiconductive device further including: 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface; and 
at least one subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the first semiconductive device 688, wherein the at least one subsequent chiplet 687 is on the first semiconductive device 688 at the active surface.
Regarding claim 5, Figure 22 of Lin discloses the modular semiconductive device further including: 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one first chiplet 687 is on the subsequent semiconductive device 688 at an active surface (i.e., top surface of 688) of the subsequent semiconductive device 688; and 
at least one subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one subsequent chiplet 687 is on the subsequent semiconductive device 688 at the active surface.
Regarding claim 7, Figure 22 of Lin discloses the modular semiconductive device further including: 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface; and 
at least one subsequent chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one subsequent chiplet 687 is on the subsequent semiconductive device 688 at an active surface (i.e., top surface of 688).
Regarding claim 8, Figures 16 and 23A of Lin disclose wherein the first semiconductive device substrate bond pad 26a, contacts a solder film 34 (“tin-containing solder cap”- ¶0270), which contacts a die-level via 415 (“interconnection net”- ¶0351), which contacts a second-level via 668 (“metal layers”- ¶0294, specifically the 668 in the claimed “dielectric film” 676), and which contacts one of the first or second TGVs 668.
Regarding claim 9, the combined teachings do not expressly disclose wherein the glass substrate has a Z-height, and wherein the EMIB has a Z-height that is within 96 percent of the glass-substrate Z-height.
However, it would have been obvious to form the Z-height of the EMIB within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10, the combined teachings, particularly Figure 23A of Lin discloses wherein the EMIB 690 is embedded in a through-hole (i.e., collectively opening 681a and the region occupied by 668 directly under bridge 690) in the glass substrate 676.
Regarding claim 12, the combined teachings, particularly Figure 23A of Lin discloses the modular semiconductive device further including a semiconductor package substrate 661 (“polymer core”- ¶0294) bonded to the first or second TGV 668.

Regarding claim 13, the combined teachings, particularly Figures 23A and 25B of Lin (wherein in Fig. 25B the top 300 is interpreted as the 300 shown in Fig. 23A and comprising the claimed elements disclosed in claim 1) disclose the modular semiconductive device further including: 
a semiconductor package substrate 300 (“logic drive”- ¶0202, specifically the bottom 300) bonded to the first or second TGV 668; and 
a printed wiring board 113 (“ substrate units... printed circuit boards”- ¶0363) bonded to the semiconductor package substrate 300.
Regarding claim 14, the combined teachings, particularly Figures 22, 23A and 25B of Lin (wherein in Fig. 25B the top 300 is interpreted as the 300 shown in Fig. 23A and comprising the claimed elements disclosed in claim 1) disclose the modular semiconductive device further including: 
a semiconductor package substrate 300 (“logic drive”- ¶0202, specifically the bottom 300) bonded to at least one TGV 668 of the plurality of TGVs 668; 
a printed wiring board 113 (“ substrate units... printed circuit boards”- ¶0363) bonded to the semiconductor package substrate 300; 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface; and 
at least one second chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one second chiplet 687 is on the subsequent semiconductive device 688 at the active surface.
Regarding claim 15, the combined teachings, particularly Figures 22, 23A and 25B of Lin (wherein in Fig. 25B the top 300 is interpreted as the 300 shown in Fig. 23A and comprising the claimed elements disclosed in claim 1) disclose the modular semiconductive device further including: 
a semiconductor package substrate 300 (“logic drive”- ¶0202, specifically the bottom 300) bonded to the first or second TGV 668;
a printed wiring board 113 (“ substrate units... printed circuit boards”- ¶0363) bonded to the semiconductor package substrate 300; 
a first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein first chiplet 687 is on the first semiconductive device 688 at the active surface; 
a first subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the first semiconductive device 688, wherein the first subsequent chiplet 687 is on the first semiconductive device 688 at the active surface; 
a second chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the second chiplet 687 is on the subsequent semiconductive device 688 at an active surface (i.e., top surface of 688); and 
a second subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the subsequent semiconductive device 688, wherein the second subsequent chiplet 687 is on the subsequent semiconductive device 688 at the active surface.
Regarding independent claim 16, Figures 22, 23A and 25B of Lin disclose a modular die in a semiconductor device package, comprising: 
an at least partially embedded multi-die interconnect bridge (EMIB) 690 (“fine-line interconnection bridge”- ¶0198, of the top 300 in Fig. 25B) in an opening 681a (“openings”- ¶0297; see Fig. 18C for notation) in a substrate 676 (specifically the “polymer layer” 676 surrounding bridge 690- ¶0300, of the top 300 in Fig. 25B), wherein the substrate 676 includes a die side (i.e., top side of 676) and a land side (i.e., bottom side of 676); 
a dielectric film 676 (specifically the “polymer layer” 676 directly over and contacting bridge 690- ¶0300, of the top 300 in Fig. 25B) over the substrate 676, over the EMIB 690, and in the opening 681a in the substrate 676 (see Fig. 18E for magnified view);
a plurality of through vias (TVs) 668 (“interconnection metal layers”- ¶0294, of the top 300 in Fig. 25B) that communicate from the die side to the land side; 
a first semiconductive device 688 (“control chip”- ¶0342, specifically the control chip 688 part of the left-sided “memory modules” 159- ¶0348; see Fig. 22 for notation and structure of module 159, of the top 300 in Fig. 25B) coupled to the EMIB 690 and to a first TV 668 (collectively the 668s electrically connected to bumps 34b of the left-sided 159; see Figs. 19A and 22 for notation of 34b) of the plurality of TVs 668, wherein the first semiconductive device 688 includes substrate bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34b- ¶0269 of the left-sided 159; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the first TV 668, and EMIB bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34a of the left-sided 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the EMIB 690, wherein the first semiconductive device 688 has an active surface (i.e., top surface of 688), the active surface facing away from the EMIB 690; and 
a subsequent semiconductive device 688 (“control chip”- ¶0342, specifically the control chip 688 part of the center “memory modules” 159- ¶0348; see Fig. 22 for notation and structure of module 159, of the top 300 in Fig. 25B) coupled to the EMIB 690 and to a second TV 668 (collectively the 668s electrically connected to bumps 34b of the center 159; see Figs. 19A and 22 for notation of 34b) of the plurality of TVs 668, wherein the subsequent semiconductive device 688 includes substrate bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34b of the center 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the second TV 668, and EMIB bond pads 26a (specifically the “adhesion layer” 26a associated with bumps 34a of the center 159- ¶0269; see Figs. 16 and 22 for notation and structure of bumps 34) that couple to the EMIB 690;
a semiconductor package substrate 300 (“logic drive”- ¶0202, specifically the bottom 300 in Fig. 25B) bonded to the TVs 668, wherein the first semiconductive device 688 and the subsequent semiconductive device 688 are electrically coupled to the semiconductor package substrate 300; 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface; and 
at least one second chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one second chiplet 687 is on the subsequent semiconductive device 688 at an active surface (i.e., top surface of 688).
Lin does not expressly disclose wherein the substrate, which is an interconnect substrate, is a glass substrate such that the plurality of through vias (TVs) can be construed as the claimed plurality of through-glass vias (TGVs).
Figure 1 of Miller discloses a semiconductor device comprising a substrate 11 (“substrate”- ¶0042), which is an interconnect substrate, and can be comprised of glass, such as fiberglass-reinforced polymer resin (¶0042).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin such that the substrate comprises glass, such as fiberglass-reinforced polymer resin as taught by Miller for the purpose of utilizing a suitable and well-known polymer composition for an interconnect substrate which is a conventional dielectric material (Miller ¶0042). 
Thus, in the combined teachings of Lin and Miller substrate 676 of Lin comprises a glass component (i.e., fiberglass) such that it can be interpreted as the claimed “glass substrate” and such that the plurality of through vias (TVs) can be construed as the claimed “plurality of through-glass vias (TGVs)” since they extend through the glass substrate.
Regarding claim 19, Figure 22 of Lin discloses wherein the first semiconductive device 688 is part of a chipset.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Lin and Miller in further view of Bhagavat et al. (US 2019/0051633 A1, hereinafter “Bhagavat”).
Regarding claim 4, Figure 22 of Lin discloses the modular semiconductive device further including: 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the first semiconductive device 688, wherein the at least one first chiplet 687 is on the first semiconductive device 688 at the active surface; and
at least one subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the first semiconductive device 688, wherein the at least one subsequent chiplet 687 is on the first semiconductive device 688 at the active surface.
Lin does not expressly disclose the modular semiconductive device further including at least one heat slug on the first semiconductive device active surface.
Figure 21 of Bhagavat discloses a semiconductor device comprising an at least partially embedded multi-die interconnect bridge (EMIB) 85 (“interconnect chip”- ¶0066; see Fig. 2 for notation) in a substrate 30 (“molding layers”- ¶0064; see Fig. 2 for notation), a first semiconductor device 19 (“semiconductor chips”- ¶0064) and a subsequent semiconductor device 20 (“semiconductor chips”- ¶0064) coupled to the EMIB 85, and at least one heat slug 300 (“heat spreader”- ¶0079) on top the first semiconductive device 19 and subsequent semiconductor device 20.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin such that the modular semiconductive device further includes at least one heat slug on top the first semiconductive device as taught by Bhagavat for the purpose of utilizing a suitable and well-known structural element to manage the thermal energy from the first semiconductor device (Bhagavat ¶0079). Thus, the combined teachings including Bhagavat disclose at least one heat slug on the first semiconductive device active surface, since the heat slug would be formed on top of the first semiconductor device 688 of Lin such that it is on the first semiconductive device active surface.
Regarding claim 6, Figure 22 of Lin discloses the modular semiconductive device further including: 
at least one first chiplet 687 (“memory chips- ¶0342, specifically the bottommost chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one first chiplet 687 is on the subsequent semiconductive device 688 at an active surface (i.e., top surface of 688) of the subsequent semiconductive device 688; and
at least one subsequent chiplet 687 (“memory chips- ¶0342, specifically the second from the bottom chip 687) coupled to the subsequent semiconductive device 688, wherein the at least one subsequent chiplet 687 is on the subsequent semiconductive device 688 at the active surface. 
Lin does not expressly disclose the modular semiconductive device further including at least one heat slug on the subsequent semiconductive device active surface.
Figure 21 of Bhagavat discloses a semiconductor device comprising an at least partially embedded multi-die interconnect bridge (EMIB) 85 (“interconnect chip”- ¶0066; see Fig. 2 for notation) in a substrate 30 (“molding layers”- ¶0064; see Fig. 2 for notation), a first semiconductor device 19 (“semiconductor chips”- ¶0064) and a subsequent semiconductor device 20 (“semiconductor chips”- ¶0064) coupled to the EMIB 85, and at least one heat slug 300 (“heat spreader”- ¶0079) on top the first semiconductive device 19 and subsequent semiconductor device 20.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin such that the modular semiconductive device further includes at least one heat slug on top the subsequent semiconductive device as taught by Bhagavat for the purpose of utilizing a suitable and well-known structural element to manage the thermal energy from the subsequent semiconductor device (Bhagavat ¶0079). Thus, the combined teachings including Bhagavat disclose at least one heat slug on the subsequent semiconductive device active surface, since the heat slug would be formed on top of the subsequent semiconductor device 688 of Lin such that it is on the subsequent semiconductive device active surface.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Lin and Miller in further view of Chen et al. (US 2015/0162307 A1, hereinafter “Chen”).
Regarding claim 17, Figure 25B of Lin discloses the modular die further including:
a printed wiring board 113 (“ substrate units... printed circuit boards”- ¶0363) bonded to the semiconductor package substrate 300.
Lin does not expressly disclose the modular die further including: 
at least one heat slug on the first semiconductive device active surface; and 
at least one heat slug on the subsequent semiconductive device active surface.
Figure 1I of Chen discloses a semiconductor device comprising a substrate 18 (“interposer”- ¶0015; see Fig. 1A for notation), a first semiconductive device 12b (“memory dies”- ¶0014, specifically the bottommost die 23b of the left die stack 12; see Fig. 1A for notation) and a subsequent semiconductive device 12b (“memory dies”- ¶0014, specifically the bottommost die 23b of the right die stack 12; see Fig. 1A for notation) coupled to the substrate 18, wherein the substrate 18 comprises through-silicon vias (TSVs) (i.e., “interconnect structures- ¶0015), a semiconductor package substrate 52 (“substrate”- ¶0017) bonded to the at least one TSV, at least one heat slug 66 (“heat dissipating contour lid”- ¶0022, specifically the left 66) on the first semiconductive device active surface (i.e., top surface of the bottommost die), and at least one heat slug 66 (“heat dissipating contour lid”- ¶0022, specifically the right 66) on the subsequent semiconductive device active surface (i.e., top surface of the bottommost die).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the modular semiconductive device further includes at least one heat slug on the first semiconductive device active surface, and at least one heat slug on the subsequent semiconductive device active surface as taught by Chen for the purpose of utilizing a suitable and well-known structure and configuration which conducts heat away from the semiconductive devices (Chen ¶0023).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Lin and Miller in further view of Chen and Yun (US 2010/0298027 A1).
Regarding claim 18, Figure 25B of Lin discloses the modular die further including:
a printed wiring board 113 (“ substrate units... printed circuit boards”- ¶0363) bonded to the semiconductor package substrate 300.
Lin does not expressly disclose the modular die further including: 
at least one heat slug on the first semiconductive device active surface; and 
at least one heat slug on the subsequent semiconductive device active surface.
Figure 1I of Chen discloses a semiconductor device comprising a substrate 18 (“interposer”- ¶0015; see Fig. 1A for notation), a first semiconductive device 12b (“memory dies”- ¶0014, specifically the bottommost die 23b of the left die stack 12; see Fig. 1A for notation) and a subsequent semiconductive device 12b (“memory dies”- ¶0014, specifically the bottommost die 23b of the right die stack 12; see Fig. 1A for notation) coupled to the substrate 18, wherein the substrate 18 comprises through-silicon vias (TSVs) (i.e., “interconnect structures- ¶0015), a semiconductor package substrate 52 (“substrate”- ¶0017) bonded to the at least one TSV, at least one heat slug 66 (“heat dissipating contour lid”- ¶0022, specifically the left 66) on the first semiconductive device active surface (i.e., top surface of the bottommost die), and at least one heat slug 66 (“heat dissipating contour lid”- ¶0022, specifically the right 66) on the subsequent semiconductive device active surface (i.e., top surface of the bottommost die).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the modular semiconductive device further includes at least one heat slug on the first semiconductive device active surface, and at least one heat slug on the subsequent semiconductive device active surface as taught by Chen for the purpose of utilizing a suitable and well-known structure and configuration which conducts heat away from the semiconductive devices (Chen ¶0023).
The combined teachings do not expressly disclose the modular die further including an external shell that is part of the printed wiring board, wherein the external shell is an outer surface of a hand-held computing system.
Figures 1 and 2 of Yun disclose a semiconductor device comprising a printed wiring board 210/170 (collectively 210 “printed circuit board” and 170 “case”- ¶0019) including an external shell 170 that is part of the printed wiring board 210/170, wherein the external shell 170 is an outer surface of a hand-held computing system.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the modular die further includes an external shell that is part of the printed wiring board, wherein the external shell is an outer surface of a hand-held computing system as taught by Yun for the purpose of utilizing the modular die in a suitable and well-known configuration for a hand-held computing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY C CHANG/Primary Examiner, Art Unit 2895